
	
		I
		112th CONGRESS
		1st Session
		H. R. 1128
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Richardson (for
			 herself, Ms. Bass of California,
			 Ms. Wilson of Florida,
			 Mr. Baca, Mr. Sablan, Ms.
			 Jackson Lee of Texas, Ms.
			 Norton, and Mr. Filner)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Homeland Security and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to
		  establish a competitive program to make emergency preparedness planning and
		  implementation grants to local educational agencies and districts located in
		  areas under a high threat of terrorist attacks, natural disasters, or public
		  health emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 Elementary and Secondary School
			 Emergency Preparedness Planning Act.
		2.FindingsCongress finds the following:
			(1)There is an immediate need for
			 comprehensive and coordinated emergency preparedness planning support for local
			 educational agencies and districts nationwide.
			(2)Local educational agencies and districts
			 historically have had limited roles in the emergency preparedness planning
			 process administered by other agencies and districts, have not received
			 priority consideration in that process, and have had minimal access to funds
			 allocated to emergency preparedness.
			(3)Grants made under
			 section 3 will enable local educational agencies and districts to take an
			 active role in emergency planning and give them access to the broad range of
			 skills and expertise of the many other agencies or districts involved in
			 emergency planning and preparedness.
			3.Elementary and
			 secondary school emergency preparedness planning grant program
			(a)EstablishmentThe Secretary of Homeland Security shall
			 establish a competitive program to make grants for emergency preparedness
			 planning and implementation to local educational agencies and districts located
			 in areas under a high threat of terrorist attacks, natural disasters, or public
			 health emergencies.
			(b)EligibilityThe Secretary may only award a grant under
			 this section to a local educational agency or district that—
				(1)is located near a place that is under a
			 high threat of—
					(A)terrorist attacks,
			 as determined by the Secretary;
					(B)natural disasters,
			 as determined by the Secretary, acting through the Administrator of the Federal
			 Emergency Management Agency; or
					(C)public health emergencies, as determined by
			 the Secretary, in consultation with the Director of the Centers for Disease
			 Control and Prevention; and
					(2)submits an application at such time, in
			 such form, and with such information and assurances as the Secretary may
			 require, including—
					(A)assurances that
			 such local educational agency or district will use such grant amounts to carry
			 out the activities in subsection (e); and
					(B)a budget and
			 timeline for carrying out such activities.
					(c)Priority
				(1)Initial
			 priorityIn awarding grants under this section, the Secretary
			 shall give priority to local educational agencies and districts located in
			 areas with higher population densities and that are under a higher threat of
			 terrorist attacks, natural disasters, or public health emergencies than other
			 local educational agencies and districts eligible under subsection (b).
				(2)Further
			 priorityAmong the priority local educational agencies and
			 districts described in paragraph (1), the Secretary shall give further priority
			 to local educational agencies and districts that have in the past demonstrated
			 the ability to formulate and implement effective emergency preparedness
			 plans.
				(d)Grant
			 amountAmounts awarded under this section shall not exceed
			 $500,000 per local educational agency or district per fiscal year.
			(e)Use of
			 funds
				(1)Required use of
			 funds
					(A)In
			 generalA local educational agency or district receiving a grant
			 under this section shall use such funds to implement or to formulate and
			 implement an emergency preparedness plan.
					(B)Elements of
			 planThe plan required by
			 subparagraph (A) shall provide for—
						(i)the creation in the office of the
			 superintendent or other chief executive officer of the local educational agency
			 or district of a School Emergency Response Center to provide coordination,
			 communication, and support for school-based emergency preparedness planning and
			 implementation;
						(ii)the creation of a Regional Advisory Council
			 chaired by the superintendent or other chief executive officer of the local
			 educational agency or district and composed of other appropriate
			 representatives from the local educational agency or district and from
			 emergency management and law enforcement agencies, local public health offices,
			 nongovernmental organizations, and other appropriate stakeholders; and
						(iii)the development
			 of a plan specific to each school under the local educational agency’s or
			 district’s authority for each type of emergency likely to occur in the
			 area.
						(2)Permitted use of
			 fundsA local educational agency or district receiving a grant
			 under this section may use any such funds remaining after complying with
			 paragraph (1)(A) for any purpose relating to emergency preparedness planning or
			 implementation.
				(f)Local
			 educational agency definedAs used in this section, the term
			 local educational agency has the meaning given the term in section
			 9101(26) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(26)), and, if applicable, such term also includes a group of local
			 educational agencies located in the same region that are collaborating to
			 formulate and implement an emergency preparedness plan described in subsection
			 (e)(1) of this section.
			(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000, of which
			 not more than 5 percent shall be available for the costs of administering the
			 grant program, for each of the fiscal years 2012 through 2014.
			
